DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
There is no need for the applicant to send in duplicate copies of every paper. There is also no need for the applicant to send in a “clean copy” of the claims.   

Specification
The substitute specification filed 1/7/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The applicant did not include the required statement that the substitute specification contains “no new matter”. Applicant needs to send in a statement that the substitute specification submitted 1/7/2021 contains no new matter.



Claim Objections
Claim 1 objected to because of the following informalities:  In line 4 misspelled “locatd”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has various antecedent problems.
In line 3 “other locations” (emphasis added) there has been no previous recitation of locations.
In line 3, “the house” there was no previous recitation of a house.
In line 4, “the electrical box” should probably be positively recited or introduced. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 & 10 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over previously recited Green (US9437978).
An assembly for plugging in electrical fixtures (fig. 1 & col. 2 ll 28-30) comprising: 
a power outlet (fig. 1 at 2) comprised of a plurality of modules 14/10 having at least one set of plugging holes (face of 14 has 3 holes) which provide power to wires going to other locations in the house (at least 2 plugs can be inserted into 14 thereby providing power to various locations) by acting as a junction box (claim 1 example of assembly functioning like a J-box) and at least one set of load holes (26/114 e.g. fig. 12) which provide power to a chandelier or fan located outside of the electrical box; 
a plug-in member (module 14) and a prong set 22H/N/G configured to plug into one set of the at least one set of plugging holes (module 14 into module 10, e.g. fig. 13 prongs 22 plug into holes 26); 
a bracket (62 or 140/144/148) fastened to a bottom portion of the power outlet (figures 6 & 10); 
an electrical box 6, wherein the bracket is fastened to the electrical box (figures 1, 25 & 26); and, 
an electrical fixture having a set of wires, wherein the set of wires are electrically connected to the plug-in member; (not shown fixture could be plugged into 14 face or side of 10)
each prong in the prong set has a specific position and length (figures 3-5 show 22s with a “specific position and length”) so that the conductive parts of the prong set connects with a specific location (22H into 26H, 22N into 22N, 22G into 26G) on a specific module (module 10) forming part of the assembly (figures 1 & 2).
Green does not specify that the assembly supplies power to the loads of a chandelier or fan.
At the time the invention was made it would have been well known to one of ordinary skill in this art to supply power from the assembly of Green to a chandelier and/or a fan.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be used (supplying power to different equipment) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 2 Green discloses a male connector block (14 in figures 3-5) for connecting to a female connector (10 in fig. 13), wherein the set of wires is connected to the female connector block (multipole wires can be connected to these blocks particularly fixtures with prong plugs).
Claim 4 Green discloses a conductive member positioned inside each module of the plurality of modules (figures 6 and 10).
Claim 5 Green discloses that the conductive member varies depending on which module of the plurality of modules it is intended for (the conductive members in figures 6 and 10 are different).
Claim 10 Green discloses that each module includes a ridge on a side portion to ensure proper alignment of the plurality of modules (fig. 1 tabs on 14; and in fig. 9 112 & unnumbered tab at bottom).
Claim 3 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Green.
Green discloses four modules fig. 26 with colors green, red, black, and white corresponding to a ground, two power supplies, and neutral respectively (col. 4 ll 17-23).
Green does not specify that the power supplies supply power to a light and fan.
At the time the invention was made it would have been well known to one of ordinary skill in this art to designate the two power supplies of Green to specific loads. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
 
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
“Green does not show each prong in the prong set having a specific position and length…”.  Green teaches each prong has a “specific position and length” see for example figure 5. Probably what the applicant means to claim is that each prong has a unique length. Examiner has included this limitation in the rewritten claim 1.    
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). For example:
“three or more modules”, 
“attachable modules”,   
“electrical ceiling box”,
“prongs of different lengths”,
“stackable modules”,
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

An assembly for plugging in electrical fixtures comprising: 
a power outlet comprised of a plurality of modules stacked upon each other having at least one set of plugging holes which provide power to wires going to a house by functioning as a junction box supplying power throughout the house, the modules are within an electrical box, and each of the modules has at least one set of load holes which provide power to a chandelier or fan located outside of the electrical box; 
a plug-in member and a prong set configured to plug into one set of the at least one set of plugging holes; 
a bracket fastened to a bottom portion of the power outlet; 
the electrical box, with the bracket 
an electrical fixture having a set of wires, wherein the set of wires are electrically connected to the plug-in member; 
each prong in the prong set has a unique and different position and length with regard to the other prongs so that the conductive parts of the prong set connects with a specific location on a different module forming part of the assembly.
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Each module has its own plugging holes and load holes. Each prong in the prong set is a unique length thereby each prong corresponds with a different module when the male connector is plugged in.

Conclusion
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  
Pro se applicants should be aware that they are responsible for notifying the USPTO if they change their mailing address. See Manual of Patent Examining Procedure (MPEP) section 601.03. The USPTO provides a form for this change and it is PTO/AIA /122. This form can be located by entering this form designation in any search engine. 
The applicant is a given a three (3) month statutory period, from the date of mailing, to respond to this office action; extensions of time may be available under 37 CFR 1.136(a).
However, the statutory period for reply will expire six (6) months from the date of mailing of this office action. A failure to reply within the set or extended reply period, by statute, cause the application to go abandon is accordance with 35 U.C.C. 133.
A proper response to this office action, in accordance with 37 CFR 1.111, requires a signed reply, reduced to writing, responding to every grounds of rejection and particularly pointing out the specific distinctions believed to render the claims patentable over the applied references. The applicant may also include amendments to the claims and/or specification in accordance with 37 CFR 1.121, to remove any objections or rejections set forth. Please be aware that any amendment to the application cannot add new matter. Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter (MPEP 608.04(a)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649